Title: From George Washington to William Deakins, Jr., 6 June 1796
From: Washington, George
To: Deakins, William Jr.


        
          Dear Sir:
          Philadelphia 6th June 1796
        
        Your letter of the 27th Ulto has been duly received. Before I knew, or had heard of any movement in the Federal City, among the Proprietors thereof, I had, in answering some dispatches

from the Commissioners, given it to them as my clear and decided opinion, that those who were entrusted with the affairs of the City ought to be residents thereof. It is & has always been my opinion. It was the principle upon which the new establishment, and compensation took place; and what I have always expected would happen, as soon as accomodations could be provided. To assign all the reasons for this opinion, which have weight in my mind, would run me into prolixity, unnecessarily; as few of them can have escap’d a reflecting man. One however, you may recollect I brought to your view upon a former occasion; when you suggested a residant of George Town for a Commissioner. although that case may not apply quite as strongly to any ⟨of⟩ the present commissioners, yet it does apply, and in that degree, is injurious; as you see by the effects, & the complaints.
        The time in which a great deal is to be done, is short. In the discussion of the Guarantee Bill, all the Faupaus which have been committed—all the neglects, inattentions, and want of the close & constant scrutiny of those to whom the business was intrusted, have undergone severe animadversion. It has been said, that if the Commissioners, & those who had been receiving compensations from the public, had been on the spot, the abuses which the principal building had sustained could not have happened—that they would have perciev’d the errors in their origin, & would have correct’d them, as fast as they arose. In a word, that there can be no œconomy without a close inspection, nor a close inspection by men at a distance, &ca &ca—Knowing these things as I do; and how much depends upon execution, it behoves me, while I have any thing to do in the business, to attend to measures and not merely to the convenien⟨ces of⟩ those who are to execute them. If the two can be blended, it is well—but the first is, & must be, the primary consideration.
        Nothing, pointing directly to yourself (Office I mean) has been said further, than while the Agents, and principal Officers of the City reside out of it & in G. Town, the attraction is where it ought not to be, were the interest of the former, and the accomodation of Congress (when the Government moves to it) as they ought, to be the primary object. I write in haste, the Post hour being at hand, but can assure you that I am—Sir Yr Obedient Servt
        
          Go: Washington
        
       